Citation Nr: 1120480	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for eczematous dermatitis (previously evaluated as seborrhoid dermatitis).

2.  Entitlement to service connection for eczematous dermatitis. 

3. Entitlement to an increased rating for pseudofolliculitis barbae with post inflammatory hyperpigmentation, forehead and cheeks, minimal, currently noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland, which denied reopening a claim for eczematous dermatitis (previously evaluated as seborrhoid dermatitis, scalp) and denied an increased, compensable, rating for pseudofolliculitis barbae.
 
Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for eczematous dermatitis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran and his wife testified at an April 2011 hearing held before the undersigned at the Central Office; the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an increased rating for pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an August 1972 rating decision, the RO denied service connection for seborrhoid dermatitis based on a finding that it was not noted in the service treatment records.  The Veteran did not timely appeal the decision and it is now final.

2.  Evidence received since the August 1972 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The evidence of record establishes that the Veteran's eczematous dermatitis  began in service and has continued ever since.


CONCLUSIONS OF LAW

1.  The criteria to reopen the previously denied claim of service connection for eczematous dermatitis (previously evaluated as seborrhoid dermatitis) are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for eczematous dermatitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material evidence 

The RO denied service connection for a skin condition, identified as seborrhoid dermatitis at the time, in August 1972; finding that there was no evidence of seborrhoid dermatitis in the service treatment records.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2010). 

In March 2006 the Veteran filed to reopen his claim for a skin condition. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the August 1972 RO decision includes the Veteran's testimony that his skin condition began when he was in Vietnam in service and has continued ever since.  He testified that it was only on a small portion of his body when he was in service.  Since service it has been all over his body in different areas intermittently but repeatedly on his face, feet and hands.  The Veteran is competent to report as to incidents in service and the credibility of his testimony is presumed.  Justus v. Principi, 3 Vet. App. 510. 

The Veterans wife also testified as to the continuity and chronic nature of his skin condition. 

This evidence is new and material as it relates to unestablished elements of the claim, specifically that the Veteran had a skin condition in service and has had the same rash, with flare ups, since service.  The evidence supports the claim, and raises the possibility of substantiating the claim.  The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

At the Board hearing both the Veteran and his wife testified that his skin condition began when he was in Vietnam in service, on a small portion of his body, and has continued ever since.  Service treatment records reveal that he was treated for a growth on his abdomen in May 1968.  

The Veteran has been treated for his skin condition for years by the VA and privately.  He has consistently reported to his treating physicians that his skin condition began in his early twenties during service. 

At a May 2006 VA examination the Veteran reported that when he was in Vietnam, and after he came back, he started having problems with his skin with itching, scratching and blistering which caused bleeding.  He reported that the condition started from the back of the neck and spread almost all over his body to include his trunk, back and both extremities.  Upon examination the whole body including the back, chest, gluteal region and both upper and lower extremities from the thighs to the feet were found to have multiple pigmented spots, which range from one inch to almost 4-5 inches in diameters and different sizes but there are all flat with some scaling and peeling.  The examiner diagnosed eczematous chronic dermatitis which involved 60 percent of his total body surface. 

The Veteran is competent to testify as to the symptomatology he experienced in service and afterwards.  The Veteran's wife is competent to testify as to the skin condition that she has observed for the last 40 years.  The Veteran's son is competent to report his observation that his father has had the same skin condition during his entire life.  Such statements, describing observations experienced through the five senses, are competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Board finds the Veteran's testimony to be credible, and his report that his skin condition began in service is determined to have occurred.  

The Veteran and his wife's testimony demonstrate both continuity of symptomatology since service and chronicity of his skin condition.  

There is no evidence against the claim; both lay and medical evidence show the onset of a skin condition during service, and the continuation of such since that time.  As such, service connection for eczematous dermatitis is warranted. 
	

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for eczematous dermatitis (previously evaluated as seborrhoid` dermatitis) is granted.

Service connection for eczematous dermatitis is granted.



REMAND

At the April 2011 Board hearing the Veteran testified that his skin condition on his face and head, pseudofolliculitis barbae, had gotten worse since the last VA examination in May 2006.  

In light of the Veteran's contentions, the May 2006 VA examination is not adequate for rating purposes.  Where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current severity of the service-connected pseudofolliculitis barbae.  

2.  Following completion of the development requested, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


